Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/710963.  Claims 1-7 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA (5,425,336) in view of MIKESH (1,744,486).

Regarding Claim 1, NAKAYAMA teaches A belt tension adjustment device comprising: a driving pulley (38) attached to a power transmission shaft (14); a driven pulley (37) arranged in a driven device; a tension pulley (52); a loop belt (39) arranged between the driving pulley, the driven pulley, and the tension pulley, and configured to transmit a rotational driving force of the power transmission shaft to the driven device; and a tension adjustment mechanism (42) to adjust tension of the loop belt, wherein the tension adjustment mechanism includes: a support shaft (48); a rotational operation mechanism (59) to rotate about an axis of the support shaft (48); and a rotating member (49) coupling the support shaft and the tension pulley (52), configured to change a relative position of the tension pulley (52) with respect to the driving pulley (38) and the driven pulley (37).
NAKAYAMA does not teach a support shaft rotatably supported; a rotational operation mechanism to rotate the support shaft about an axis of the support shaft; and a rotating member coupling the support shaft and the tension pulley, configured to change a relative position of the tension pulley with respect to the driving pulley and the driven pulley in accordance with rotating of the support shaft.
MIKESH teaches a support shaft (2) rotatably supported; a rotational operation mechanism (13) to rotate the support shaft (2) about an axis of the support shaft (2); and a rotating member (1) coupling the support shaft and the tension pulley (5), 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner pivot in NAKAYAMA to have the rotating shaft in MIKESH as a matter of design choice to allow the belt tension to be changed without having to loosen and tighten a bolt securing the tensioner pivot.

Regarding Claim 2, NAKAYAMA as modified teaches wherein the rotational operation mechanism (59) includes: an operating portion to rotate the support shaft (MIKESH 2) when the movable member (portion of 49 attached to 54) is rotated; and a limiter mechanism (55)(54) to limit a range of rotation of the movable member (portion of 49 attached to 54).
NAKAYAMA does not teach wherein the rotational operation mechanism includes: a movable member attached to the support shaft; 
MIKESH teaches wherein the rotational operation mechanism (13) includes: a movable member (10) attached to the support shaft (2); 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in NAKAYAMA as a matter of design choice to add the movable member in MIKESH so the rotational operational mechanism can be located to a position where there is room to place it or to an otherwise more desirable position.



Regarding Claim 4, NAKAYAMA as modified teaches wherein the support shaft (48) is parallel to a rotation shaft (51) of the tension pulley (52), having: one end arranged on a side of the tension pulley (52); and the other end arranged on another side opposed to the side of the tension pulley (52), and wherein the operating portion (59) is arranged on a side of the other end of the support shaft (48).

Regarding Claim 5, NAKAYAMA as modified teaches wherein the operating portion (59) includes: a first fixing member (54) fixed to the movable member (MIKESH 10); a second fixing member (47) fixed to the bracket (45); and an adjustment mechanism (59)(61)(57) to adjust a distance between the first fixing member (54) and the second fixing member (47).

Regarding Claim 6, NAKAYAMA as modified teaches wherein the adjustment mechanism (59)(61)(57) includes: a male screw member (59) having: one end fixed to the first fixing member (64); and the other end inserted to the second fixing member 

Regarding Claim 7, NAKAYAMA teaches a working machine (11) comprising the belt tension adjustment device according to Claim 1.

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654